Citation Nr: 0523334	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  04-10 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1941 to 
October 1945, and from August 1950 to April 1952.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision in which 
the RO denied service connection for skin cancer.  In July 
2002, the veteran's representative filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in February 2004, and the veteran's representative filed a 
substantive appeal in March 2004.  

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
development of the claim on appeal is warranted.  

The veteran contends that he presently has skin cancer that 
developed as a result of excessive sun exposure during 
service while stationed in the Middle East from 1943 to 1945.  
Service medical records (SMRs) in this case (which are 
partially damaged as the result of a fire, during the 1970s, 
at the National Personnel Records Center), do not reflect any 
complaints of findings of skin cancer, or of any injury 
related to sun exposure.  

The medical evidence dated since separation from service, 
includes records from numerous private physicians regarding 
the veteran's ongoing treatment since November 1988 for 
various forms of skin cancer.  In a May 2002 letter, Dr. F. 
Berg noted that he had first treated the veteran in November 
1988 for numerous squamous cell carcinomas on the face, and 
that the veteran also had numerous pre-cancerous actinic 
lesions at this time.  It was noted that the veteran had 
continued to receive treatment for skin cancers throughout 
the 1990s, and most recently, in April 2002, underwent 
removal of several skin cancers from his left nose, left 
posterior ear and scalp.  The physician further indicated 
that it was well-documented that pre-cancerous and cancerous 
skin lesions were a direct result of ultraviolet exposure, 
and that it was not unusual that given the veteran's 
excessive sun exposure in service, along with fair skin and 
lack of skin coverage and sunscreens at that time, he would 
have suffered numerous sunburns and the development 20 to 30 
years later of skin cancers.  

Thus, the record reflects evidence of current skin cancer, 
and a physician's opinion that identifies a possible 
relationship between skin cancer and service, and which does 
not identify the evidentiary basis for the opinion.  Hence, 
the Board finds that more definitive medical opinion as the 
nature of the veteran's skin cancer, and the  medical 
relationship, if any, between such disability and military 
service, to include alleged sun exposure therein, would be 
helpful in resolving the claim on appeal.  See 38 U.S.C.A. 
§ 5103A.  

Accordingly, the RO should arrange for the veteran to undergo 
appropriate VA examination, by a physician.  The veteran is 
hereby notified that failure to report to any such scheduled 
examination, without good cause, may result in a denial of 
the claim.  See 38 C.F.R. § 3.655 (2004).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent medical facility.  

To ensure that all due process requirements are met with 
respect to each of the claims on appeal, the RO should also 
give the veteran another opportunity to present information 
and/or evidence pertinent to the claim.  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See             38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 
3.159 (2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim on appeal within the one-year 
period).

2.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R.  
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

3.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
examination for claimed skin cancer, at 
an appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

The examiner should clearly indicate 
whether the veteran currently has skin 
cancer.  If so, the physician should 
render an opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that such 
disability is medically related to the 
veteran's active military service, to 
include his alleged excessive sun 
exposure from 1943 to 1945.  In providing 
the requested opinion, the examiner 
should specifically note his or her 
consideration of the May 2002 private 
physician's letter suggesting a possible 
link between skin cancer and ultraviolet 
radiation exposure during service.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

4.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.	After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for skin cancer, in 
light of all pertinent evidence and legal 
authority.  

7.	If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


